Citation Nr: 9914456	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-07 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the claim.

The veteran provided testimony at personal hearings before 
the RO in October 1994, and before the undersigned Board 
Member in August 1997.  Transcripts of both hearings are of 
record.

This matter was previously before the Board in January 1998.  
At that time the veteran also claimed entitlement to service 
connection for residuals of a left wrist injury, and for 
residuals of an injury to the left great toe.  The Board 
denied service connection for residuals of a left wrist 
injury as not well-grounded, and remanded the remaining 
issues for additional development.  Service connection was 
granted for residuals of a left great toe injury by a 
November 1998 rating decision.  In view of the foregoing, the 
issue has been resolved and is no longer on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).



REMAND

As noted in the January 1998 remand, the veteran has 
contended that during service, he was "sucker punched" in 
the left eye area by a fellow marine, and that this 
contention was corroborated by an April 1994 statement from a 
fellow service member with whom the veteran served.  
Moreover, an undated statement from H. H. Phillips, D.O., 
reported that the veteran was reexamined in August 1997 and 
had been previously diagnosed with dry eye syndrome.  Dr. 
Phillips further commented that it is conceivable that the 
veteran's dry eye syndrome is the result of trauma sustained 
from an injury during his military service.  

Based on the foregoing, the Board was of the opinion that a 
thorough and contemporaneous VA examination would provide 
valuable assistance in rendering a decision in this case.  
Accordingly, the Board remanded the case for a VA 
ophthalmologic examination in order to determine the nature 
and severity of any disability involving the left eye.  
Further, in conjunction with the review of the veteran's 
claims folder, it was requested that the examiner render an 
opinion as to when any diagnosed eye disability was initially 
clinically manifested, and the degree of medical probability, 
if any, that any disability found during the examination 
involving the left eye was related to any incident which 
occurred during active duty.  It was emphasized that the 
claims file was to be made available to the examiner prior to 
the examination.  

A VA eye examination was accorded to the veteran in July 
1998.  The examiner noted the veteran's account of his in-
service eye injury, and his history of left eye problems. 
Following examination of both eyes, the examiner diagnosed 
hyperopia, and dry eye syndrome, both eyes.  Moreover, the 
examiner noted that based upon the results of the Schirmer 
tear test, the veteran had dry eye syndrome in both eyes, 
which the examiner opined made it "unlikely that the 
condition [was] related to trauma in the left eye in 1951."  
However, while the examiner noted that the remand had been 
reviewed, it was not indicated whether or not the claims 
folder had been reviewed in conjunction with the examination.

The RO confirmed and continued the prior denial in a November 
1998 rating decision and concurrent Supplemental Statement of 
the Case.  The RO specifically referred to the opinion of the 
July 1998 VA examiner in support of the decision to deny the 
claim.

The veteran subsequently submitted a private medical 
statement from R. Levine, M.D., dated in December 1998.  Dr. 
Levine noted that the veteran complained of a 
hypersensitivity in the left eye over the past 6 years, 
especially to smoke, wind, and bright light.  Also, 
examination confirmed that the veteran did have dry eye 
syndrome in both eyes.  Based on the foregoing, Dr. Levine 
opined that the veteran's "[symptomatology] in the left eye 
could relate to the eye injury during his service years."

In a January 1999 Supplemental Statement of the Case, the RO 
acknowledged receipt of Dr. Levine's opinion, but found that 
it was based on a history provided by the veteran without 
consideration of the service medical records and other 
evidence on file.  Therefore, the RO found that it did not 
outweigh the opinion of the VA examiner who examined the 
veteran, reviewed the claims file, and found that since the 
veteran had dry eye syndrome in both eyes it was unlikely 
that the condition was related to the trauma of the left eye 
in service in 1951.

In a May 1999 statement, the veteran's representative noted 
that the July 1998 examination report only stated that the 
examiner had reviewed the remand, and did not state that the 
claims folder had been reviewed.  Therefore, the 
representative contended that the examiner was not able to 
make a completely informed medical opinion based on all the 
evidence of record.  Consequently, the representative 
indicated that the RO's rationale for rejecting Dr. Levine's 
opinion in the January 1999 Supplemental Statement of the 
Case was invalid.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court) has held that "a remand 
by this Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  We hold further that a remand by this 
Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand."  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In the instant case, it is not clear whether or 
not the July 1998 VA examiner actually reviewed the claims 
folder prior to the examination.  Therefore, the Board is of 
the opinion that clarification is necessary, especially since 
the RO specifically relied on the proposition that the 
examiner reviewed the claims folder in denying the veteran's 
claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The claims folder should be returned 
to the examiner who conducted the July 
1998 eye examination for clarification as 
to whether the veteran's dry eye 
condition was "related to trauma in the 
left eye in 1951," in view of the 
opinions of Drs. Phillips and Levine.  
The examiner should specifically state 
that the claims folder was reviewed, 
including the opinions of Dr. Phillips 
and Dr. Levine.

If and only if the original examiner is 
unavailable, then the RO should obtain 
the requested information from another 
appropriately qualified individual.  The 
claims folder should be made available to 
this individual.  If further examination 
or clinical tests are deemed necessary, 
then it should be accorded to the 
veteran.

2.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


